Title: From George Washington to Major General Israel Putnam, 19 July 1779
From: Washington, George
To: Putnam, Israel


        
          Dr Sir
          West Point July 19th 1779
        
        Inclosed I send you a copy of a General order for the disposition of the army—The particular one of the Right Wing is to be as follows Woodfords Brigade to take post at or near Junes—Mughlenberghs at the forrest of Deane The other two divisions to preserve their present encampments—You will send orders for this purpose to the two

Virginia Brigades without delay that they may be at their intended posts as quick as possible. I am &.
      